Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
MIGUEL TENEMAZA,

                                   Plaintiff,                              COMPLAINT
                 -against-

EAST END MATERIALS, INC. and
JAMES FUNFGELD,
                                    Defendants.
-----------------------------------------------------------------------X

        Plaintiff, MIGUEL TENEMAZA (“Plaintiff”), by and through his counsel, the Law Office

of Peter A. Romero PLLC, complaining of the Defendants, EAST END MATERIALS, INC. and

(collectively as “Defendants”), alleges as follows:

                                        NATURE OF THE CLAIM

        1.       Plaintiff brings this action against Defendants to recover unpaid premium overtime

wages under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the New York

Labor Law Articles 6 and 19, § 650 et seq., and the supporting New York State Department of

Labor Regulations, 12 N.Y.C.R.R. Part 142 (“NYLL”).

                                     JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.

        3.       In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. §216(b).

        4.       Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

as a substantial part of the events or omission giving rise to the claims occurred within the Eastern

District of New York.




                                                        1
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 2 of 9 PageID #: 2




                                        THE PARTIES

       5.      Defendant, EAST END MATERIALS, INC., is a domestic business corporation

with offices at 31 Old Dock Road, Yaphank, New York 11980.

       6.      At all relevant times, EAST END MATERIALS, INC. was subject to the

requirements of the FLSA because it had annual gross revenue of at least $500,000, was engaged

in interstate commerce and had employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce.

       7.      At all times relevant, Defendant, EAST END MATERIALS, INC., was and still is

an “employer” within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d), and New

York State Labor Law § 190(3).

       8.      Defendant, JAMES FUNFGELD, is and/or was an officer or owner of EAST END

MATERIALS, INC., had authority to make payroll and personnel decisions for the corporation,

was active in the day to day management of the corporation, including the payment of wages to

the Plaintiff and determining what wages were paid to Plaintiff, and is liable to Plaintiff as an

“employer” within the meaning of federal and state law.

       9.      Plaintiff was an “employee” within the meaning of Section 3(e) of the FLSA, 29

U.S.C. § 203(e) and New York State Labor Law § 190(2).

                                            FACTS

       10.     Plaintiff was employed by Defendants as a laborer from in or about June 2017 until

in or about April 2020.

       11.     Plaintiff regularly worked Monday through Saturday. Plaintiff began work at 4:30

a.m. at Defendants’ yard in Yaphank, New York. The time that Plaintiff finished work varied




                                               2
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 3 of 9 PageID #: 3




from workday to workday. Plaintiff often did not finish work until 5:00 or 6:00 p.m. On Saturdays,

Plaintiff worked from 7:00 a.m. until 2:00 p.m.

       12.     Throughout his employment with Defendants, Plaintiff regularly worked in excess

of 40 hours per week but Defendants failed to pay Plaintiff at a rate not less than one and one-half

times his regular rate of pay for all hours worked after 40 hours per workweek. Instead, Defendants

paid Plaintiff straight-time at his regular rate of pay for all hours worked each workweek, including

those hours worked after 40 hours per workweek.

       13.     Defendants willfully disregarded and purposefully evaded record keeping

requirements of the FLSA and the NYLL by failing to maintain accurate records of the actual

hours worked by Plaintiff daily and weekly.

       14.     Defendants failed to provide Plaintiff with a notice and acknowledgement of his

wage rate upon each Plaintiff’s hire as required by New York Labor Law § 195(1).

       15.     Defendants failed to provide Plaintiff with accurate statements of his wages earned,

including their correct hourly rates of pay and their amount of regular, prevailing wage rate, and

overtime hours worked, each pay period as required by New York Labor Law § 195(3).

       16.     Defendants entered into contracts with governmental entities to provide

construction services upon Public Works Projects.

       17.     Under the public works contracts, Defendants agreed to comply with the

requirements of New York Labor Law § 220 and that all employees, including subcontractors’

employees, would be paid prevailing wages and supplements. The Prime Contract was required

to include this provision pursuant to the New York Labor Law.

       18.     Upon information and belief, the contracts for these public works projects required

that Defendants pay and ensure payment of the prevailing rates of wages and supplements to all




                                                  3
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 4 of 9 PageID #: 4




workers furnishing labor on the sites of the public work projects. Upon information and belief,

the public works contracts also provided that any subcontracts that Defendants entered into contain

language requiring the payment of prevailing rates of wages and supplements to all workers

furnishing labor on the sites of the Public Works Projects.

       19.     As required by law, a schedule containing the prevailing rates of wages and

supplemental benefits to be paid to the Plaintiff should have been annexed to and formed as part

of the public works contracts. If not annexed to the public works contracts, these schedules were

expressly or impliedly incorporated into the contracts as a matter of law and/or public policy.

       20.     The promise to pay and ensure payment of the prevailing wage and supplemental

benefit rate in the public works contracts was made for the benefit of all workers furnishing labor

on the sites of the Public Works Projects and, as such, the workers furnishing labor on the sites of

the Public Works Projects are the beneficiaries of that promise and the contracts entered into

between Defendants and public entities.

       21.     Defendants paid Plaintiff less than the prevailing rates of wages and supplements

to which Plaintiff was entitled.

       22.     Plaintiff is a third-party beneficiary of Defendants' promise in the public works

contracts to pay all employees prevailing wages and supplements.

       23.     Plaintiff has not received wages for all hours worked at the rates required by the

public works contracts.

       24.     As an employee of Defendants who was assigned to work on Defendants’ publicly

financed projects, Plaintiff was an intended third-party beneficiary of Defendants’ public works

contracts.




                                                 4
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 5 of 9 PageID #: 5




       25.      Defendants failed to pay Plaintiff at the appropriate prevailing wage rates for their

publicly financed contracts.

                            FIRST CLAIM FOR RELIEF
              FAIR LABOR STANDARDS ACT – UNPAID OVERTIME WAGES

       26.      Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       27.      Defendants employed Plaintiff for workweeks longer than forty (40) hours and

willfully failed to compensate the Plaintiff for the time worked in excess of forty (40) hours per

week, at a rate of at least one and one-half times the regular hourly rate, in violation of the FLSA.

       28.      Defendants’ violations of the FLSA, as described in this Complaint have been

willful and intentional.

       29.      As a result of Defendants’ unlawful acts, Plaintiff is entitled to recover overtime

compensation and other wages in amounts to be determined at trial, liquidated damages, attorneys’

fees and costs pursuant to 29 U.S.C. § 216(b).

                          SECOND CLAIM FOR RELIEF
                NEW YORK LABOR LAW – UNPAID OVERTIME WAGES

       30.      Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       31.      Defendants employed Plaintiff for workweeks longer than forty (40) hours and

failed to compensate the Plaintiff for hours worked in excess of forty (40) hours per week, at a rate

of at least one and one-half times the regular hourly rate, in violation of New York Labor Law.

       32.      By Defendants’ failure to pay Plaintiff overtime wages for hours worked in excess

of 40 hours per week, Defendants violated the New York Labor Law Article 19, § 650 et seq., and

the supporting New York State Department of Labor Regulations, including 12 N.Y.C.R.R. § 142.




                                                  5
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 6 of 9 PageID #: 6




       33.     Defendants’ violations of the New York Labor Law as described in this Complaint

have been willful and intentional.

       34.     Due to Defendants’ violations of the New York Labor Law, Plaintiff is entitled to

recover from Defendants unpaid overtime wages, liquidated damages, reasonable attorneys’ fees

and costs of the action, and pre-judgment and post-judgment interest.

                          THIRD CLAIM FOR RELIEF
               BREACH OF CONRACT AS THIRD-PARTY BENEFICIARY

       35.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

       36.     Defendants entered into contracts with one or more third parties to provide services

on Public Works Projects for which Plaintiff provided labor.

       37.     Defendants agreed as part of such contracts and/or as a matter of law were required

by such contracts to pay Plaintiff a “prevailing wage.”

       38.     Plaintiff was a third-party beneficiary of the contracts entered into by Defendants.

       39.     Defendants breached the Public Works contracts in that they failed to pay Plaintiff

the prevailing wages for all labor performed on the Public Works Projects and that Plaintiff did

not receive the monies they were due as a third-party beneficiary of the contracts.

       40.     Defendants are liable to Plaintiff for damages based upon an accounting of the

wages the Plaintiff was paid and the wages he was entitled to be paid as a third-party beneficiary

of the contracts.

                          FIFTH CLAIM FOR RELIEF
              NEW YORK LABOR LAW WAGE NOTICE VIOLATION)

       41.     Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.




                                                 6
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 7 of 9 PageID #: 7




           42.   Defendants failed to provide Plaintiff with a written notice upon hire regarding his

rate of pay; the basis of his rate of pay; the employee’s regular pay day; the name, address and

telephone number of the employer; and other information required by Section 195(1) of the New

York Labor Law.

           43.   Due to Defendants’ failure to provide Plaintiff with the notice required by Section

195(1) of the New York Labor Law, Plaintiff is entitled to statutory damages in the amount of

$5,000.00.

                          SIXTH CLAIM FOR RELIEF
             NEW YORK LABOR LAW WAGE STATEMENT VIOLATION

           44.   Plaintiff alleges and incorporates by reference all allegations in all preceding

paragraphs.

           45.   Defendants failed to provide Plaintiff with accurate statements of his wages earned,

including the correct hourly rates of pay and their amount of regular, prevailing wage rate, and

overtime hours worked, each pay period as required by New York Labor Law § 195(3).

           46.   Due to Defendants’ failure to provide Plaintiff s with an accurate wage statement

with their wages as required by New York Labor Law § 195(3), Plaintiff is entitled to statutory

damages in the amount of $5,000.00.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prayS for the following relief:

      i.         Unpaid wages and an additional and equal amount as liquidated damages pursuant

                 to 29 U.S.C. § 201 et seq. and the supporting United States Department of Labor

                 regulations;




                                                  7
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 8 of 9 PageID #: 8




     ii.    Issuance of a declaratory judgment that the practices complained of in this

            Complaint are unlawful under Labor Law, Article 19, § 650 et seq., and the

            supporting New York State Department of Labor Regulations;

    iii.    Unpaid wages pursuant to Labor Law § 650 et seq., and Department of Labor

            Regulations, plus liquidated damages;

    iv.     Unpaid prevailing wages and supplemental benefits;

     v.     Damages pursuant to Labor Law § 198;

    vi.     Pre- and post-judgment interest as permitted by law;

   vii.     All attorneys’ fees and costs incurred in prosecuting these claims; and

   viii.    Such other relief as this Court deems just and proper.

Dated: Hauppauge, New York
       December 7, 2020
                                  LAW OFFICE OF PETER A. ROMERO PLLC

                                  /s Peter A. Romero
                           By:    ______________________
                                  Peter A. Romero, Esq.
                                  825 Veterans Highway, Suite B
                                  Hauppauge, NY 11788
                                  (631) 257-5588
                                  Promero@RomeroLawNY.com




                                             8
Case 2:20-cv-05955-JMA-AKT Document 1 Filed 12/07/20 Page 9 of 9 PageID #: 9
